Title: From John Macpherson to John Adams, 2 April 1792
From: Macpherson, John
To: Adams, John,United States Senate


				
					To the President and other Gentlemen of the Senate of the United States of North America.
					April 2d: 1792.
				
				The Petition of John Macpherson most respectfully ShewethThat his attachment to and desire to serve this Country has been the cause of his loosing an independent fortune by the Revolution.Therefore he begs liberty to relate the following facts, viz. That he has enriched North America more than any man of his station ever did, as he took more prizes in the French War than any other person ever did that commanded a Ship of War, That by so doing he acquired an independent fortune to himself, which fortune he has entirely sunk by still endeavouring to serve this Country. That he rejected the command of Eighteen Sail of Cutters, of eighteen nine pounders each which command would have been more lucrative than any Admirals in the Royal Navey, not only so, but threw up the Command of three Vessels that he then commanded, rather than fight  against America, and immediately brought his family out again to North America, where he has met with nothing since comparatively speaking but disappointment, persecution, loss of Fortune and by his perseverence to serve the Country, reduced to perfect poverty.When our Army was sent to the Northward, he sold all his Houses and Lots in this City and called in three Mortgages with which he had Bonds and Judgements, and drew out of the Bank of Edinborough, Two thousand, Eight hundred pounds Sterling, not only so, but sold his Bills of Exchange for one per Cent less, to be paid in Gold & Silver, as no other Money would suit the Army going to Canada.He must also take the liberty to declare, that he has run a greater risk of his life than any Man in the United States, and by which he changed the face of the War, as he was the cause of taking the Hessians at Treton. General Washington at first refused to give him a pass to cross the Delaware, declaring if he granted his request, he certainly would be hanged as he must be well known to many Officers in the British Army, but afterwards, by the intercession of General Armstrong, crossed the River at Carrials ferry went thro’ their whole armies and succeeded to his utmost wishes, gave General Washington proper information, who made a very proper use of the intelligence he got, If such Services are not to be rewarded in this Country, some will think there is no gratitude in it. I hope the honorable Congress will take such notice of this petition as to convince me, there is both Virtue and Gratitude in North America,—Your speedy compliance may lead me from poverty and distress and fix proper Sentiments in a gratefull heartAnd your Petitioner as in / duty bound will ever pray
				
					John Macpherson—
				
				
			